                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

UNITED STATES OF AMERICA                  )
                                          )
       v.                                 )         CASE NO. 2:06-CR-271-WKW
                                          )
PRESTON GRICE                             )

                  MEMORANDUM OPINION AND ORDER

      Defendant Preston Grice moves the court for a reduction in his sentence under

18 U.S.C. § 3582(c)(2) based upon Amendment 750 and for his immediate release

from prison. (Docs. # 188, 191.) The motion is due to be denied. Grice has received

two § 3582(c)(2) sentence reductions, one under Amendment 706 and the other

under Amendment 782. Grice obtained the benefit of Amendment 750’s base-

offense-level reduction when his sentence was reduced under Amendment 782. No

further reduction is warranted, and, accordingly Grice’s motion is due to be denied.

                               I. BACKGROUND

      In 2007, a jury convicted Grice for conspiracy to distribute and possess with

intent to distribute marijuana, cocaine base, and cocaine hydrochloride, in violation

of 21 U.S.C. § 846 (Count One), and for distribution and possession with intent to

distribute marijuana, cocaine base, and cocaine hydrochloride, in violation of 21

U.S.C. § 841 (Count Two). At sentencing, after resolving the objections to drug

quantities, the court attributed to Grice 4.5 kilograms of cocaine base, 114 grams of
cocaine hydrochloride, and 37.05 kilograms of marijuana.1 (Presentence Report

¶ 16; Doc. # 153, at 56 (sentencing transcript).) These amounts of drugs, converted

to their marijuana equivalencies, resulted in a base offense level of 38. Further,

because of his leadership role in the criminal activity, Grice’s base offense level

increased by two points, and he received a two-point firearm enhancement, for a

total offense level of 42. Grice had a criminal history category of II. The resulting

guideline range was 360 months to life. (Doc. # 153, at 61–62.) This guidelines

range exceeded the statutory mandatory minimum sentence of ten years on Count

One and the mandatory minimum sentence of five years on Count Two.

      Once pronounced, a district court’s authority to modify a sentence of

imprisonment is narrowly limited by statute. United States v. Phillips, 597 F.3d

1190, 1194–95 (11th Cir. 2010). But a district court may modify a defendant’s term

of imprisonment where the defendant was sentenced “based on a sentencing range

that has subsequently been lowered by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(2). Under § 3582(c)(2), Grice has received two sentencing reductions.

      In 2012, Defendant received a two-level sentence reduction under

Amendment 706. See U.S.S.G. App. C, Amend. 706 (2007); see also U.S.S.G. App

C, Amend. 713 (2008) (making Amendment 706 retroactive). “The effect of

Amendment 706 [was] to provide a two-level reduction in base offense levels for



      1
          The presentence report applied the 2007 edition of the Sentencing Guidelines.
                                                2
crack cocaine offenses.” United States v. Moore, 541 F.3d 1323, 1325 (11th Cir.

2008). The court, on its own § 3582(c)(2) motion, reduced Grice’s base offense

level by two (from 38 to 36), resulting in an amended total offense level of 40. The

court then modified Grice’s sentence, lowering it from 360 months to 324 months.

(Doc. # 158.)

      In 2017, Grice received another sentence reduction under Amendment 782.

(Doc. # 171.) Promulgated in 2014, Amendment 782 provided a two-level reduction

in the base offense levels for most drug quantities listed in the Drug Quantity Table

in U.S.S.G. § 2D1.1(c). U.S.S.G. Supp. App. C, Amend. 782 (2014). It was made

retroactive by Amendment 788 to the Sentencing Guidelines. U.S.S.G. Supp. App.

C., Amend. 788 (2014). The court, again on its motion, reduced Grice’s base offense

level by two levels, which resulted in an amended base offense level of 34 and an

amended total offense level of 38. Consequently, Grice’s sentence of imprisonment

was reduced from 324 months to 262 months. (Docs. # 171, 172.)

                                II. DISCUSSION

      Grice argues that he is entitled to a sentence reduction under Amendment 750.

In 2011, the Sentencing Commission promulgated Amendment 750, which was

made retroactive, see U.S.S.G. App. C, Amend. 759 (2011), allowing for sentence

reductions under § 3582(c)(2). Amendment 750 “revised the crack cocaine quantity

tables in U.S.S.G. § 2D1.1 to conform to the Fair Sentencing Act of 2010.” United

States v. Glover, 686 F.3d 1203, 1204 (11th Cir. 2012).
                                         3
      Grice’s sentence reduction under Amendment 782 occurred after Amendment

750 had been incorporated in the Sentencing Guidelines. Both Amendment 750 and

Amendment 782 lowered base offense levels for drug offenses involving cocaine

base. Under Amendment 750, which increased the quantity of cocaine base and its

marijuana equivalencies required to establish a base offense level of 38, Grice’s base

offense level dropped two levels from 38 to 36. Amendment 782 again raised the

quantity of cocaine base for certain base offense levels, resulting in another two-

level drop in Grice’s base offense level from 36 to 34.          (Compare U.S.S.G.

§ 2D1.1(c) (2011), with U.S.S.G. § 2D1.1(c) (2014). These calculations illustrate

that the reduction in Grice’s base offense level under Amendment 782 gave Grice

the benefit of the reduction under Amendment 750. He is not entitled to an

additional sentence modification.

                               III. CONCLUSION

      Based on the foregoing, it is ORDERED that Grice’s motion for a reduction

in his sentence under 18 U.S.C. § 3582(c)(2) based upon Amendment 750 (Doc.

# 188) and motion for immediate release (Doc. # 188) are DENIED.

      It is further ORDERED that Grice’s motion to order the Government to

respond (Doc. # 189) is DENIED.

      DONE this 16th day of May, 2019.

                                                    /s/ W. Keith Watkins
                                              UNITED STATES DISTRICT JUDGE
                                          4
